Exhibit 10.16

SUMMARY OF COMPENSATION ARRANGEMENTS

WITH NAMED EXECUTIVE OFFICERS AND DIRECTORS

(EFFECTIVE MARCH 1, 2011)

Named Executive Officers

The following summarizes the current cash compensation and benefits for the
Company’s Chief Executive Officer, its Chief Financial Officer and its next
three most highly compensated executive officers for the fiscal year ended
December 31, 2010 (the “Named Executive Officers”), to the extent such Named
Executive Officer was employed by the Company on March 1, 2011. The following is
intended to be a summary of existing oral, at will arrangements, and in no way
is intended to provide any additional rights to any of the Named Executive
Officers.

None of the Company’s executive officers has a written employment agreement with
the Company. The executive officers of the Company serve at the discretion of
the Board of Directors. The Compensation Committee of the Board (the
“Committee”) reviews and recommends to the Board the compensation that is paid
to the Company’s executive officers, including the salaries of the Named
Executive Officers. The salaries of the Named Executive Officers, as of March
1, 2011 are as follows:

 

Name and Position

   Salary  

J. Boyd Douglas

   $ 550,000   

President, CEO and Director

  

David A. Dye

   $ 400,000   

Vice President – Finance and CFO and Director

  

Victor S. Schneider

   $ 250,000 (1) 

Senior Vice President – Corporate and Business Development

  

Troy D. Rosser

   $ 255,000 (1) 

Vice President – Sales

  

 

(1) In addition to this base salary, Mr. Schneider and Mr. Rosser are eligible
to receive sales commissions. Such commissions are included each year as part of
this individuals’ salary for purposes of determining their status as a Named
Executive Officer.

The Named Executive Officers are eligible to receive discretionary bonuses. The
Named Executive Officers are also eligible to participate in the Company’s the
2002 Stock Option Plan and the 2005 Restricted Stock Plan, as well as the
Company’s regular benefit plans and programs. All executive benefit plans and
forms of agreements are filed as exhibits to the Company’s Exchange Act filings.
Information regarding these plans and agreements, as well as compensation earned
by the Named Executive Officers during fiscal 2010, will be included in the
Company’s 2011 Proxy Statement.

Directors

Current director compensation arrangements provide that non-employee directors
will receive an annual retainer of $30,000. Non-employee directors who are
members of the Audit Committee will receive an additional annual retainer of
$5,000. Non-employee directors that are members of the Compensation Committee
will receive an additional annual retainer of $4,000 and non-employee directors
who are members of the Nominating and Governance Committee will receive an
additional annual retainer of $1,000. Each non-employee director also receives
an attendance fee of $2,000 for each regular quarterly meeting of the Board of
Directors. Directors are also reimbursed for their expenses incurred in
attending any meeting of directors.